Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one rounded edge configured to reduce the engagement of the base portion with the structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first support channel is isolated from the second support channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
a boot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 10, 11, 12, 16, 17, and 19  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Turner 2014/0197282. Turner discloses a support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portion and including the composite material; at least one support channel sized and shaped to receive the structure and straddle the structure when the structure is received in the support channel; and wherein the base portion defines at least one cutout configured to reduce the amount of drag on the support system when the support system is exposed to wind; the support system of claim 1, further comprising one or more guides extending from a support surface of the support portion, wherein the one or more guides define a portion of the support channel; the support system of claim 5, wherein the one or more guides includes a low durometer material; a support system for separating a structure from a roof of a .  


[AltContent: textbox (adapter bracket (13))][AltContent: textbox (coupling member (14,35, 20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support channel)][AltContent: arrow][AltContent: textbox (support channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (round edge)][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: textbox (support portion
cutout
base portion (12))][AltContent: arrow][AltContent: arrow]                           
    PNG
    media_image1.png
    660
    514
    media_image1.png
    Greyscale




Claim(s) 1, 2, 4, 5, 6, 7, 8, 10, 13, 15, 16, 17, 18, and 19 is/are rejected, as best understood, under 35 U.S.C. 102 (a) (1) as being anticipated by Coons 8,099,925. Coons discloses a support system for separating a structure from a roof of a building, 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (guide (48, 40))]
[AltContent: arrow][AltContent: textbox (rounded edge )][AltContent: textbox (support channels (36, 26))][AltContent: arrow][AltContent: arrow][AltContent: textbox (interference ridge (66a))][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support portion)][AltContent: arrow][AltContent: textbox (cutout (70a))][AltContent: arrow][AltContent: textbox (base portion (10, including 70a))]
    PNG
    media_image2.png
    424
    353
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    373
    375
    media_image3.png
    Greyscale










Claim(s) 1, 2, 4, 5, 10, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorkin 7,322,158. Sorkin discloses a support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portion and including the composite material; at least one support channel sized and shaped to receive the structure and straddle the structure when the structure is received in the support channel; and wherein the base portion defines at least one cutout configured to reduce the amount of drag on the support system when the support system is exposed to wind; the support system of claim 1, wherein the at least one support channel includes a first support channel and a second support channel; the support system of claim 2, wherein the first support channel is isolated from the second support channel; the support system of claim 1, further comprising one or more guides extending from a support surface of the support portion, wherein the one or more guides define a portion of the support channel; a support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portion and including the composite material;   at least one support channel sized and shaped to receive one or more of the structure or a coupling member and straddle the structure or the coupling member when the structure is received in the support channel; and wherein the base portion defines at least one .  

[AltContent: arrow][AltContent: textbox (rounded edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (support channel (where channel extends through 16)
support portion (16)
base portion (12, 14)
at least on rounded edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cutout (60, 56))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                           
    PNG
    media_image4.png
    566
    337
    media_image4.png
    Greyscale


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 20140197282 in view of Metzger 5,775,648. Turner discloses all of the limitations of the claimed invention except for the boot. Turner teaches that it is known to have a boot (250,310) attachable to the base portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to have including a boot as taught by Metzger for the purpose of providing a skid-resistant material to enhance friction between the roof of the building and the support system.  
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coons 8,099,925 in view of Metzger 5,775,648. Turner discloses all of the limitations of the claimed invention except for the boot. Turner teaches that it is known to have a boot (250,310) attachable to the base portion.  It would have been obvious to one of ordinary .  
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin 7,322,158 in view of Metzger 5,775,648. Turner discloses all of the limitations of the claimed invention except for the boot. Turner teaches that it is known to have a boot (250,310) attachable to the base portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorkin to have including a boot as taught by Metzger for the purpose of providing a skid-resistant material to enhance friction between the roof of the building and the support system.  
Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Turner 2014/0197282 in view of Collins et al. (Collins) 2008/0054143. Turner discloses all of the limitations of the claimed invention except for at least one support channel including first channel support and a second support channel wherein the first support channel intersects the second support channel. Collins teaches that it is known to have at least one support channel including first channel support  (left 502) and a second support channel (right 502) wherein the first support channel intersects the second support channel (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to have included at least one support channel including first channel support and a second support channel wherein the first support channel . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional support systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631